13‐2701‐cv 
     Jill Stuart (ASIA) LLC v. Sanei Int’l Co. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 14th day of May, two thousand fourteen. 
 4    
 5          PRESENT:  AMALYA L. KEARSE, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10    
11          JILL STUART (ASIA) LLC, RONALD CURTIS, AS TRUSTEE  
12          FOR THE STUART‐CURTIS FAMILY TRUST, 
13           
14                                           Plaintiffs‐Appellants, 
15                                    
16                                   v.                                         No. 13‐2701‐cv 
17                            
18          SANEI INTERNATIONAL CO., LTD., 
19           
20                                           Defendant‐Appellee. * 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           


     *
      The Clerk of the Court is directed to amend the caption of this case as set forth 
     above.
 1           FOR APPELLANTS:          MICHAEL J. SHEPPEARD, Ballon Stoll Bader & 
 2                                    Nadler, P.C., New York, NY. 
 3    
 4           FOR APPELLEE:            LISA T. SIMPSON (Emily J. Green, Daniel Kahn, 
 5                                    Marc R. Shapiro, on the brief), Orrick, Herrington 
 6                                    & Sutcliffe LLP, New York, NY. 
 7    
 8           Appeal from a judgment of the United States District Court for the 
 9   Southern District of New York (Katherine B. Forrest, Judge). 
10           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
11   AND DECREED that the judgment of the District Court is AFFIRMED. 
12           Jill Stuart (Asia) LLC and Ronald Curtis, as Trustee for the Stuart‐Curtis 
13   Family Trust (together, “Jill Stuart”), appeal from (1) the District Court’s order 
14   entered on November 7, 2012 granting the motion of Sanei International Co., Ltd. 
15   (“Sanei”) to dismiss Jill Stuart’s claims for unjust enrichment and breach of 
16   contract, implied contract, and the covenant of good faith and fair dealing, all 
17   stemming from Sanei’s allegedly unauthorized use of the Jill Stuart trademark, 
18   and (2) the District Court’s June 17, 2013 order granting Sanei’s motion for 
19   summary judgment on the issue of contract damages relating to Sanei’s 
20   unauthorized copying and use of a Jill Stuart design and awarding nominal 
21   damages only.  We assume the parties’ familiarity with the facts and record of 
22   the prior proceedings, to which we refer only as necessary to explain our 
23   decision to affirm. 
24           1.  Motion to Dismiss 
25           We review de novo the District Court’s partial grant of a motion to 
26   dismiss.  See Standard Inv. Chartered, Inc. v. Nat’l Ass’n of Sec. Dealers, Inc., 637 
27   F.3d 112, 115 (2d Cir. 2011).  Under New York law, which the parties agree 
28   applies in this case, “the question of whether an ambiguity exists must be 
29   ascertained from the face of an agreement without regard to extrinsic evidence.”  
                                                2
 1   Reiss v. Fin. Performance Corp., 97 N.Y.2d 195, 199 (2001).  “An ambiguity exists 
 2   where the terms of a contract could suggest more than one meaning when 
 3   viewed objectively by a reasonably intelligent person who has examined the 
 4   context of the entire integrated agreement and who is cognizant of the customs, 
 5   practices, usages and terminology as generally understood in the particular trade 
 6   or business.”  Eternity Global Master Fund Ltd. v. Morgan Guar. Trust Co. of 
 7   N.Y., 375 F.3d 168, 173 (2d Cir. 2004) (quotation marks omitted). 
 8         The District Court concluded that the Permanent Assignment Agreement 
 9   (“PAA”), which assigned to Sanei the Jill Stuart trademark for certain categories 
10   of goods in certain territories, does not contain a provision prohibiting Sanei’s 
11   use of the mark on other products as to which the PAA is silent.  Relying 
12   primarily on Two Guys from Harrison‐N.Y. v. S.F.R. Realty Associates, 63 
13   N.Y.2d 396, 403 (1984), which stands for the unremarkable principle of New York 
14   law that a contract should be interpreted to avoid rendering any of its provisions 
15   meaningless or superfluous, Jill Stuart argues that the PAA must be read to 
16   contain an implicit prohibition of such unauthorized uses because any other 
17   reading “renders the [PAA] meaningless, as Sanei would thus be free to use the 
18   [Jill Stuart trademark] in whatever manner it desired without payment or 
19   meaningful reckoning.”  Appellant’s Br. 31.  We disagree that the PAA’s failure 
20   to provide a contract‐based cause of action for Sanei’s alleged trademark 
21   infringement renders the PAA meaningless in the way that Jill Stuart describes.  
22   To the contrary, in consideration for $45 million to the Stuart‐Curtis Family 
23   Trust, the PAA assigns valuable intellectual property that Sanei would not 
24   otherwise own.1   

     1 Jill Stuart’s argument for an implied negative covenant under Harper Brothers 
     v. Klaw, 232 F. 609 (S.D.N.Y. 1916), is unpersuasive.  There, the court determined 
                                               3
 1           Moreover, whereas the PAA contains an explicit prohibition against uses 
 2   of Jill Stuart designs that infringe Jill Stuart’s copyright, it contains no similar 
 3   prohibition against unauthorized uses of Jill Stuart’s trademark.  This indicates 
 4   that the parties intended to omit such a contractual prohibition. 
 5           2.  Motion for Summary Judgment  
 6           We review de novo the District Court’s grant of summary judgment.  
 7   Garcia v. Hartford Police Dep’t, 706 F.3d 120, 126 (2d Cir. 2013).  Under New 
 8   York law, contract damages are intended to place the non‐breaching party in the 
 9   position it would have found itself had the contract been performed, “subject to 
10   the limitations that the injury . . . was foreseeable, and that the amount of 
11   damages claimed be measurable with a reasonable degree of certainty and, of 
12   course, adequately proven.”  Freund v. Wash. Square Press, 34 N.Y.2d 379, 382 
13   (1974).  “[P]roof of consequential damages cannot be speculative or conjectural,” 
14   and lost profits “must be proven with reasonable certainty and be capable of 
15   measurement based upon known reliable factors without undue speculation.”  
16   Bi‐Economy Mkt., Inc. v. Harleysville Ins. Co. of N.Y., 10 N.Y.3d 187, 193 (2008) 
17   (quotation marks omitted). 
18           Sanei admits that it breached the PAA by copying Jill Stuart’s Palm Tree 
19   Print 1 (“Palm Print”) design and using it (1) on Sanei’s website, (2) in a 
20   promotional booklet, and (3) on an iPhone cover.  On summary judgment, 
21   however, Jill Stuart failed to show that any of these uses caused lost profits by 


     that a copyright license, like a license of real property, implicitly prohibited the 
     licensee from intentionally destroying the value of the licensed property.  Id. at 
     613.  But the PAA is an assignment, not a license.  Without deciding whether 
     New York continues to recognize an implied negative covenant in the intellectual 
     property context, we conclude that Harper Brothers is inapposite because Sanei 
     has no obligation to preserve the value of the property it purchased.    
                                                 4
 1   damaging the Jill Stuart brand.  Jill Stuart’s “reasonable royalty” theory also fails 
 2   because, even assuming that a hypothetical reasonable royalty amount could 
 3   support a non‐speculative consequential damages determination under New 
 4   York law, Jill Stuart failed to show sufficiently similar royalty contracts on which 
 5   to base such a determination.  Jill Stuart having failed to show reasonably certain, 
 6   adequately proven, and sufficiently non‐conjectural consequential damages, the 
 7   District Court did not err in awarding nominal damages only. 
 8         We have considered Jill Stuart’s remaining arguments and conclude that 
 9   they are without merit.  For the foregoing reasons, the judgment of the District 
10   Court is AFFIRMED. 
11                                          FOR THE COURT: 
12                                          Catherine O’Hagan Wolfe, Clerk of Court  
13




                                               5